NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by E-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court's home page is:
http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Strafford
No. 2016-0169


                           JEFFREY THOMAS CLAY

                                        v.

                             CITY OF DOVER & a.

                          Argued: January 26, 2017
                      Opinion Issued: February 24, 2017

      Law Offices of Stephen C. Brown and Associates, PLLC, of Rochester
(Jared Bedrick on the memorandum of law and orally), for the plaintiff.


      Anthony I. Blenkinsop, city attorney, of Dover, by brief and orally, for the
defendants.


      New Hampshire Municipal Association, of Concord (Stephen C. Buckley
and Margaret M.L. Byrnes on the brief), as amicus curiae.


      New Hampshire School Boards Association, of Concord (Theodore E.
Comstock, and Barrett M. Christina on the brief), as amicus curiae.
      DALIANIS, C.J. The defendants, the City of Dover (City) and its city
council, school board, school board superintendent search committee, ethics
commission, and city council ethics sub-committee, appeal an order of the
Superior Court (Tucker, J.) requiring them to disclose to the plaintiff, Jeffrey
Thomas Clay, the written rubric forms completed by members of the
superintendent search committee when evaluating applicants for the
superintendent position. On appeal, the defendants argue that the trial court
erred when it determined that the completed rubrics are not exempt from
disclosure under the Right-to-Know Law as “[r]ecords pertaining to internal
personnel practices.” RSA 91-A:5, IV (Supp. 2016). We reverse.

      Although the defendants also argue that the trial court erroneously
determined that the completed rubric forms are not exempt as documents
“whose disclosure would constitute an invasion of privacy,” id., we need not
address that argument because we rule in the defendants’ favor upon their first
argument.

I. Facts

       The facts relevant to whether the completed rubric forms constitute
“[r]ecords pertaining to internal personnel practices,” id., are as follows. While
reviewing the process by which the City’s school board hired a new school
superintendent, the plaintiff, an Alton resident, discovered what he viewed to
be violations of the Right-to-Know Law. See RSA ch. 91-A (2013 & Supp.
2016). In April 2014, he requested from the interim superintendent of schools
a copy of the blank rubric form used by, and copies of the forms completed by,
the school board’s superintendent search committee members when evaluating
candidates for the superintendent position.

      The interim superintendent of schools sent the plaintiff a copy of a blank
rubric form, but stated that he would not supply the completed forms, in part,
because they pertain to internal personnel practices and matters, namely, “the
consideration of applicants and the hiring of an employee.”

      According to the blank form, the superintendent search committee rated
applicants on a scale of 1-4 in 12 categories: (1) “Cert or certifiable as Supt in
NH”; (2) “Degree”; (3) “Administrative Experience”; (4) “Regional School District
Experience”; (5) “Communication/PR”; (6) “Data Driven Decisions”; (7) “Budget
Development & Implementation”; (8) “Instr/Curr/Assess/Eval”; (9)
“Professional Development”; (10) “Strategic Planning & Goal Settings”; (11)
“Technology Integration”; and (12) “Wild Card.”

       For six of those categories, the form instructs how committee members
must score applicants. For instance, in the category “Cert or certifiable as
Supt in NH,” the form instructs that an applicant should receive a “4” for being
certified in New Hampshire or elsewhere and a “3” for being “[c]ertifiable in


                                        2
NH.” Similarly, in the category “Degree,” an applicant should receive a “4” for a
doctorate degree, a “3” for a master’s degree, and a “2” for a bachelor’s degree.
The other four categories for which the form provides scoring instruction are:
“Administrative Experience”; “Regional School District Experience”; “Budget
Development & Implementation”; and “Instr/Curr/Assess/Eval.” The form
provides no scoring instruction for the remaining six categories. The form
states that a total of 48 points is possible.

      Thereafter, the plaintiff petitioned the trial court for injunctive relief,
requesting that the court order the defendants to disclose the names of the
candidates who applied for the superintendent position and the rubric forms
completed by the search committee members who evaluated those candidates.
In May 2015, the trial court ordered the defendants to disclose the applicants’
names. The defendants do not challenge this part of the May 2015 order on
appeal.

      The court also ordered the defendants to file the completed rubric forms
under seal in order for it to “determine whether all or any part of [them] is
exempt from disclosure.” The defendants unsuccessfully moved for
reconsideration of the court’s May 2015 order.

      In November 2015, the defendants filed the completed rubric forms
under seal. Most of them merely contain the numerical scores that an
individual search committee member, or the committee as a whole, gave the
applicants. However, some also contain a search committee member’s
handwritten or typewritten comments about an applicant.

       In its February 2016 order from which the defendants now appeal, the
trial court ordered the completed rubric forms to be disclosed. The court
stated that, because the school district voluntarily gave the plaintiff a blank
form, “whether that document could be considered an internal one related to
hiring is not at issue.” With respect to the completed forms, the court decided
that the ratings given to applicants “are not test scores or examination results,
but are based on factors considered by committee members,” and, therefore,
“do not deal with personnel rules or practices as that term is used” in the
Right-to-Know Law. Accordingly, the court concluded that the completed
rubric forms are not exempt from disclosure under the exemption for “internal
personnel practices.” RSA 91-A:5, IV. This appeal followed.

      After briefing was completed in this case, we decided Reid v. New
Hampshire Attorney General, 169 N.H. ___ (decided December 23, 2016), in
which we discussed, at length, the exemption under the Right-to-Know Law for
“internal personnel practices.” We ordered the parties to file supplemental
memoranda addressing Reid and its impact, if any, upon the issues in this
case. We now limit our analysis to the arguments the plaintiff raises in his
supplemental memorandum. Specifically, we do not address the plaintiff’s


                                        3
argument made in his opening brief that the exemption under the Right-to-
Know Law for records pertaining to internal personnel practices is not separate
from the exemption for “personnel . . . or . . . other files whose disclosure would
constitute invasion of privacy.” RSA 91-A:5, IV. As the plaintiff intimated at
oral argument, our decision in Reid forecloses that contention. See Reid, 169
N.H. at ___ (slip op. at 14-16).

II. Discussion

       Resolving the issues in this appeal requires us to interpret pertinent
provisions of the Right-to-Know Law. “The ordinary rules of statutory
construction apply to our review of the Right-to-Know Law.” N.H. Right to Life
v. Dir., N.H. Charitable Trusts Unit, 169 N.H. 95, 102-03 (2016) (quotation
omitted). “Thus, we are the final arbiter of the legislature’s intent as expressed
in the words of the statute considered as a whole.” Id. at 103 (quotation
omitted). “When examining the language of a statute, we ascribe the plain and
ordinary meaning to the words used.” Id. (quotation omitted). “We interpret
legislative intent from the statute as written and will not consider what the
legislature might have said or add language that the legislature did not see fit
to include.” Id. (quotation omitted). “We also interpret a statute in the context
of the overall statutory scheme and not in isolation.” Id. (quotation omitted).

      The Right-to-Know Law furthers “our state constitutional requirement
that the public’s right of access to governmental proceedings and records shall
not be unreasonably restricted.” Montenegro v. City of Dover, 162 N.H. 641,
645 (2011); see N.H. CONST. pt. I, art. 8. “Although the statute does not
provide for unrestricted access to public records, we resolve questions
regarding the Right-to-Know Law with a view to providing the utmost
information in order to best effectuate these statutory and constitutional
objectives.” N.H. Right to Life, 169 N.H. at 103 (quotation omitted). “As a
result, we broadly construe provisions favoring disclosure and interpret the
exemptions restrictively.” Id. (quotation omitted). We also look to the decisions
of other jurisdictions interpreting similar acts for guidance, including federal
interpretations of the federal Freedom of Information Act (FOIA). Id. “Such
similar laws, because they are in pari materia, are interpretatively helpful,
especially in understanding the necessary accommodation of the competing
interests involved.” Id. (quotation omitted).

      “When a public entity seeks to avoid disclosure of material under the
Right-to-Know Law, that entity bears a heavy burden to shift the balance
toward nondisclosure.” Id. (quotation omitted). We review the trial court’s
statutory interpretation and its application of law to undisputed facts de novo.
Id.

      At issue is the interpretation of RSA 91-A:5, IV, which exempts from
disclosure “[r]ecords pertaining to internal personnel practices.” We first


                                        4
consider whether the completed rubric forms concern “personnel practices.”
RSA 91-A:5, IV. In Reid, we agreed with the United States Supreme Court,
when it interpreted the similarly-worded exemption under the FOIA, that the
term “‘personnel . . . , when used as an adjective, . . . refers to human
resources matters.’” Reid, 169 N.H. at ___ (slip op. at 10) (quoting Milner v.
Department of Navy, 562 U.S. 562, 569 (2011)) (brackets omitted). As the
Supreme Court has explained, the word “personnel” concerns “the conditions
of employment” in a governmental agency, including “such matters as hiring
and firing, work rules and discipline, compensation and benefits.” Milner, 562
U.S. at 570; see Reid, 169 N.H. at ___ (slip op. at 10). Here, the completed
rubric forms relate to hiring, which is a classic human resources function. See
Reid, 169 N.H. at ___ (slip op. at 10). Thus, they pertain to “personnel
practices” as that term is used in the Right-to-Know Law. See id.

       The plaintiff recognizes that hiring is a personnel function. However, he
contends that, under Reid, the completed forms pertain to personnel practices
only if they relate to personnel matters “in which the public could not
reasonably be expected to have an interest.” Dept. of Air Force v. Rose, 425
U.S. 352, 369-70 (1976).

      The plaintiff misreads our decision in Reid and ignores our decisions in
Hounsell v. North Conway Water Precinct, 154 N.H. 1, 4 (2006), and Union
Leader Corp. v. Fenniman, 136 N.H. 624, 626 (1993). In Reid, we expressly
held that, generally, “the term ‘personnel’ relates to employment.” Reid, 169
N.H. at ___ (slip op. at 10); see id. (slip op. at 11) (stating that we were following
New Hampshire precedent “in treating an investigation into employee
misconduct as a personnel practice”); see also Montenegro, 162 N.H. at 650
(concluding that job titles of persons who monitor a city’s surveillance
equipment did not pertain to a personnel practice because job titles are not
akin to such matters as hiring, firing, work rules, or discipline).

       As we observed in Reid, this is also the meaning that we implicitly gave
the term in Hounsell, 154 N.H. at 4, and Fenniman, 136 N.H. at 626. See
Reid, 169 N.H. at ___ (slip op. at 10). In Hounsell, we held that a report by the
employer’s legal counsel generated in the course of the employer’s investigation
of claimed employee misconduct was a record pertaining to personnel
practices. Hounsell, 154 N.H. at 4. In Fenniman, we explained that internal
personnel discipline constitutes a “quintessential example” of a personnel
practice. Fenniman, 136 N.H. at 626. Although in Reid, we were critical of
Fenniman and Hounsell in construing the “internal personnel practices”
exemption in the context of employee misconduct investigations, we declined to
overrule them sua sponte. See id. (slip op. at 7-9).

     We next consider whether the personnel practices to which the
completed rubric forms pertain are “internal” within the meaning of the Right-
to-Know Law. In Reid, we concluded that the use of the word “internal” to


                                          5
modify the phrase “personnel practices” means “practices that exist or are
situated within the limits of employment.” Id. (slip op. at 10-11) (quotations
and brackets omitted). Thus, we clarified that an investigation into employee
misconduct relates to “internal personnel practices” when it “take[s] place
within the limits of an employment relationship[;] [i]n other words, the
investigation must be conducted by, or . . . on behalf of, the employer of the
investigation’s target.” Id. (slip op. at 11); see Fenniman, 136 N.H. at 626
(holding that documents compiled during an internal investigation of a police
officer’s misconduct pertained to internal personnel practices); see also
Hounsell, 154 N.H. at 4 (investigative report by employer’s legal counsel
regarding an employee’s alleged misconduct pertained to internal personnel
practices). The Supreme Court has explained that for information to be
deemed “internal” within the meaning of Exemption 2 of the FOIA, “the agency
must typically keep the records to itself for its own use.” Milner, 562 U.S. at
570-71 n.4. Here, the completed rubric forms are “internal” because they were
filled out by members of the school board’s superintendent search committee
on behalf of the school board, the entity that employs the superintendent. See
Reid, 169 N.H. at ___ (slip op. at 11).

      The plaintiff argues that the completed forms do not pertain to “internal”
personnel practices because “no employment relationship exist[s] between the
applicant and the school board.” He contends that “all the information that is
presented by [an] applicant in the course [of] an interview process is
necessarily external because it originates from outside the relationship.” He
asserts that the completed forms are, therefore, unlike “information gathered
internally, such as job performance reviews, disciplinary reports, and
compensation.”

       The plaintiff too narrowly construes our decision in Reid. The issue in
Reid was whether documents pertaining to the investigation by the New
Hampshire Attorney General into alleged wrongdoing by former Rockingham
County Attorney James Reams constituted internal personnel practices. Id.
(slip op. at 1-2, 6-7). In that context, we held that documents related to an
investigation into alleged misconduct constitute “internal personnel practices”
only when the investigation is “conducted on behalf of the employer of the
investigation’s target.” Id. (slip op. at 13). Because the relationship between
the attorney general and a county attorney lacked “the usual attributes of an
employer-employee relationship,” we concluded that the attorney general was
not Reams’s employer, and, thus, that the documents did not pertain to
internal personnel practices within the meaning of the Right-to-Know Law. Id.
(slip op. at 13).

       In this case, by contrast, the applicants were evaluated on behalf of the
entity that employs the school superintendent. Because this case involves
hiring and not investigation into misconduct, it is immaterial that there is no
employment relationship between the applicants and the City. The information


                                       6
provided by the applicants to the superintendent search committee was
gathered in the course of the hiring process, a process that was internal to the
search committee and conducted on behalf of the superintendent’s employer.

        Because the completed rubric forms pertain to “internal personnel
practices” they are exempt from disclosure under the Right-to-Know Law. See
id. (slip op. at 15) (explaining that we do not apply a balancing test to
determine whether materials related to internal personnel practices are exempt
from disclosure under the Right-to-Know Law); see also Fenniman, 136 N.H. at
627 (holding that the balancing test that we apply to other exemptions under
the Right-to-Know Law, which weighs the benefits of nondisclosure against the
benefits of disclosure, “is inappropriate” when determining whether documents
pertaining to internal personnel practices are exempt from disclosure because
“the legislature has plainly made its own determination” that such “documents
are categorically exempt”).

                                                  Reversed.

      HICKS, CONBOY, LYNN, and BASSETT, JJ., concurred.




                                        7